DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered but they are not persuasive.
With regards to applicant’s argument that the Copt reference does not specifically disclose that the amplification ceases because Copt focuses on muting its microphone when impulse sounds exceed a threshold, the examiner maintains. The microphones within Copt et al are indeed muted by attenuating the microphone preamplifiers (Copt et al, para 0029: preamplifier reads on amplifier circuit), where the microphone preamplifier reads on amplifier circuit in that it attenuates or amplifies sounds picked up by the microphone including environmental and voice sounds.

Applicant’s arguments with respect to claims 15 & 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 14 & 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oishi, US Patent Pub. 20150281821 A1, in view of Copt et al, US Patent Pub. 20190069873 A1. (The Oishi reference is cited in IDS filed 7/29/2020)
Re Claim 1, Oishi discloses a modular headphone system to provide a wearer configurable choices of hearing protection and quality sound delivery for music and programming (fig. 1-3: headphone 100; abstract: headphone improves sound quality and also headphone sound is controlled to improve hearing protection), the system comprising: a headband (fig. 1: 110; para 0038: headband 110); and an earpiece mounted to the headband (fig. 1: 108; para 0038: headphones 108), the earpiece comprising: a can comprising a speaker (fig. 1: 108; para 0038: headphones 108 includes speakers); a removable and replaceable music ear cup removably mountable to the can to overlie the speaker (figs. 8-10: 134a, 134b; earpads 134a, 134b overlie the speakers of headphone 108); and a removable and replaceable hearing para 0065: different earpads attenuate the sound differently where the earpads can be used in place of amplifiers as highlighted by the fact that the headphones 108 could carry within them an amplifier to obtain the requisite sound pressure levels (para 0067) or the system could use the earpads 134a, 134b to obtain the requisite sound pressure levels as highlighted in para 0068-0069; whereby the headphone sound is controlled via the sound pressure level improves hearing protection); but fails to explicitly disclose a microphone that captures ambient environmental sound surrounding the environment, an amplifier circuit that amplifies a signal from the microphone including the captured ambient environmental sound, thereby providing an amplified ambient environmental sound, and circuitry that ceases the amplification of the ambient environmental sound by the amplifier circuit in response to an impulse sound exceeding an adjustable threshold, thereby enabling the headphone system to capture and amplify environmental sounds from the ambient environment prior to detection of the impulse sound and to, upon detection of the impulse sound, protect a wearer’s ear hearing by ceasing the amplification of the ambient environmental sound including the impulse sound. However, Copt et al discloses a headphone device that teaches the concept of providing hearing protection in a high-noise environment (Copt et al, para 0029: the high noise environment being read as the insertion of an impulse sound), including amplifying other desired sounds (Copt et al, para 0029: desired sounds such as speech sounds) wherein the headphone naturally includes a microphone to be able to pick up said environment sound (Copt et al, para 0029: microphone) along with an amplifier to drive the microphone picked up Copt et al, para 0029: amplifier); whereby the processor within the headphone device is able to mute/unmute the amplifier based on a situational awareness microphone i.e. loud impulse sound, surpassing a programmed threshold (Copt et al, para 0029: threshold); where while muting/unmuting amplification when impulse sound is detected, the system does not mute voice sounds, however, Copt et al does teach that its headphone is designed to ambient noise reduction of sounds over 20 decibels (para 0029: first half of para 0029: for instance, the impulse sound of Copt et al could be at 35 decibels, however there are also other surrounding environment sounds with decibels of about 24 decibels, therefore the impulse sound and the other surrounding environment sounds will not be amplified and instead reduced. Therefore there could be other environment sounds apart from the actual impulse sound that will not be amplified within the Copt et al reference, thus enabling Copt et al to read on being able to cease amplification of environmental sounds and also the impulse sound). It would have been obvious to modify the Oishi device such that it includes a microphone to pick up ambient sounds and a processor that is able to mute/unmute (cease amplification) based on the situational awareness (loud impulse for instance) microphones surpassing a programmed threshold as taught in Copt et al for the purpose of being able to protect the user of the headphone’s ears from sudden loud noise in the environment while also being able to pass through desired environment noises such as speech from and music.
Re Claim 2, the combined teachings of Oishi and Copt et al disclose the modular headphone system according to claim 1, wherein the can comprises a can body, the can body comprising: a circumferentially-extending side wall surrounding the speaker (Oishi, figs. 9, 13: circumferential cup structure holds headphone speakers with there being a wall and an opening to accommodate the headphone speaker); and a circumferentially-extending open region defined between the speaker and the side wall (Oishi, figs. 9, 13: circumferential cup structure holds headphone speakers with there being a wall and an opening to accommodate the headphone speaker).
Re Claim 3, the combined teachings of Oishi and Copt et al disclose the modular headphone system according to claim 2, wherein the HP/amp ear cup comprises: a sound absorbing element within the circumferentially extending open region (Oishi, para 0069: earpad comprises an attachment structure, where the attachment structure is read as the sound absorbing layer/element with the elements being made of different materials wherein the different materials absorb sounds differently (para 0072)); and a sound absorbing layer overlying the sound absorbing element and the speaker (Oishi, para 0069: earpad comprises an attachment structure, where the attachment structure is read as the sound absorbing layer/element with the elements being made of different materials wherein the different materials absorb sounds differently (para 0072)).
Re Claim 4, the combined teachings of Oishi and Copt et al disclose the modular headphone system according to claim 2, wherein each of the music ear cup and the HP/amp ear cup comprises: an understructure having a circumferentially-extending outer portion defining an open region aligned with the speaker (Oishi, figs. 9, 13: circumferential cup structure holds headphone speakers with there being a wall and an opening to accommodate the headphone speaker); and a cushion structure mounted to the understructure, the cushion structure defining an ear-receiving open region aligned with the open region of the understructure (Oishi, para 0083: foam cushion).
Oishi, para 0083: foam cushion has a circumferential inner and outer surface with both surfaces being joined together), and a face surface joining the inner and outer circumferentially extending surfaces (Oishi, para 0083: foam cushion has a circumferential inner and outer surface with both surfaces being joined together); and a body cover covering the inner and outer circumferentially extending surfaces and the face surface (Oishi, para 0083: foam cushion has a circumferential inner and outer surface with both surfaces being joined together).
Re Claim 6, the combined teachings of Oishi and Copt et al disclose the modular headphone system according to claim 5, wherein the cushion structure body is made of polyurethane memory foam (Oishi, para 0085: foam material on one side) and the body cover is made of polyurethane synthetic leather (Oishi, para 0085: leather material on the other side).
Re Claim 7, the combined teachings of Oishi and Copt et al disclose the modular headphone system according to claim 5, wherein the cushion structure further comprises a sound-permeable cover overlying the open region of the understructure (Oishi, para 0085: materials used for headphone speakers are inherently sound-permeable materials thus creating a sound permeable covers as sound needs to pass through for sound output).
Oishi, para 0069: earpad comprises an attachment structure, where the attachment structure is read as the sound absorbing layer/element with the elements being made of different materials wherein the different materials absorb sounds differently (para 0072)); and a sound absorbing layer overlying the sound absorbing element and the speaker (Oishi, para 0069: earpad comprises an attachment structure, where the attachment structure is read as the sound absorbing layer/element with the elements being made of different materials wherein the different materials absorb sounds differently (para 0072)).
Re Claim 9, the combined teachings of Oishi and Copt et al disclose the modular headphone system according to claim 8, where the sound absorbing element is made of polyurethane foam (Oishi, para 0085: polyurethane is selected from the markush claim language).
Re Claim 14, the combined teachings of Oishi and Copt et al disclose the modular headphone system according to claim 1, but fail to explicitly disclose wherein the circuitry ceases the sound amplification in response to an impulse sound exceeding a level of 82dB. Since applicant seems to merely disclose that the 82 dB level is randomly selected without any unique reason, it would have been obvious for one of ordinary skill to select a signal level of 82 dB as the predetermined value within the Copt et al reference (Copt et al, para 0029: threshold), as used to modify Oishi for the purpose of making sure that the amplifier does not amplify sounds at such a loud level that the sound poses a threat to a user’s hearing. 
Copt et al, paras 0029: user push to talk control).
Claim 17 has been analyzed and rejected according to claims 1-3.
Claim 18 has been analyzed and rejected according to claims 4-5.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Oishi, US Patent Pub. 20150281821 A1 and Copt et al, US Patent Pub. 20190069873 A1 as applied to claim 8 above, in view of Nishimura et al, US Patent Pub. 20110108359.
Re Claim 10, the combined teachings of Oishi and Copt et al disclose the modular headphone system according to claim 8, but fails to disclose where the sound absorbing element is 5mm to 15mm thick. However, Nishimura et al discloses a system that teaches the use of a sound absorbing material with a thickness of between 2 mm and 15 mm (Nishimura et al, para 0078), whereby the sound absorbing material could be made up of polyurethane foam or cotton (Nishimura et al, para 0140: polyurethane foam; para 0140: cotton). It would have been obvious to modify the polyurethane sound absorbing foam of Oishi to have a thickness between 2 mm and 15 mm since the aforementioned thickness is considered ideal for sound absorbing materials.
Claim 11 has been analyzed and rejected according to claim 10.

19 is rejected under 35 U.S.C. 103 as being unpatentable over Oishi, US Patent Pub. 20150281821 A1 and Copt et al, US Patent Pub. 20190069873 A1 as applied to claim 1 above, in view of Muri et al, US Patent 5382915.
Re Claim 19, the combined teachings of Oishi and Copt et al disclose the modular headphone system of claim 1, but fail to disclose wherein the adjustable threshold is adjustable by the wearer. However, Muri et al discloses a system that teaches the concept of an amplifier with a user adjustable threshold (Muri et al, col. 3, lines 33-41). Since Copt et al teaches that the threshold is programmable already (Copt et al, para 0029), it would have been obvious to modify Copt et al as used to modify Oishi so that its programmable threshold is programmable/adjusted by a user/wearer as taught in Muri et al for the purpose of providing the wearer of the headphone more control to the functionality of the overall system.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 15: The prior art does not teach or moderately suggest the following limitations:
Wherein the circuitry resumes the amplification of the ambient environmental sound by the amplifier circuit within 2ms of the ceasing of the amplification of the ambient environmental sound including the impulse sound.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                  					11/17/2021